Citation Nr: 1514010	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-34 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to September 1, 2011, for the award of additional compensation benefits based on school attendance for the Veteran's dependent son, G.M.S.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1991 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which awarded additional compensation benefits for the Veteran's dependent son, G.M.S., effective September 1, 2011.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA and VBMS reveals more recent records than those included in the paper file, including rating decisions regarding the Veteran's current disability rating and additional Requests for Approval of School Attendance for the Veteran's son, G.M.S.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's combined rating of service-connected disabilities was 30 percent, effective October 23, 1999 (the day after service separation), and 90 percent, effective February 6, 2013.

2.  Pursuant to an August 2000 rating decision, the Veteran began receiving additional dependency benefits for his wife and three dependent children under the age of 18 years old.

3.  The Veteran's son, G.M.S., was born in February 1992, turned 18 years old in February 2010, started college in August 2010, and turned 23 years old in February 2015.

4.  Prior to G.M.S.'s 18th birthday, the Veteran submitted a VA claim for additional compensation benefits for G.M.S. based on school attendance with an expected graduation from high school in May 2010.  

5.  In May 2010, the Veteran's son, G.M.S., graduated high school and was removed from the Veteran's compensation award.  A January 2011 letter notified the Veteran that the Veteran's dependency for G.M.S. terminated June 1, 2010.   

6.  In January 2012, the Veteran submitted a VA claim for additional compensation benefits for G.M.S. based on school attendance in college.

7.  In May 2012, the RO granted dependency benefits based on school attendance for the Veteran's son, G.M.S., effective September 1, 2011, the first month after the official beginning date of the regular school term in August 2011.	


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2011, for the award of additional compensation benefits based on school attendance for the Veteran's dependent son, G.M.S., have not been met.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.102, 3.155, 3.326(a), 3.401(b), 3.667 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed below, the resolution of the appeal turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  Because the application of the law to the undisputed facts is dispositive of this appeal, VA's duty to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115. Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. 
§ 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. §3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award. 38 C.F.R. § 3.401(b).

Governing VA regulations also provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

Here, the Veteran seeks an effective date prior to September 1, 2011, for the award of dependency compensation for his son, G.M.S.., based on full-time school (i.e., college) attendance.  Specifically, the Veteran contends that he is eligible for back pay of dependency benefits because he did not receive notification that G.M.S. was being removed from his dependency award and, historically, the Veteran has always completed the required documents received from VA upon receipt.  The Veteran requests that VA provide additional dependency benefits for his son, G.M.S., from August 2010, when he started college, to September 2011, when he started receiving additional dependency for G.M.S.

After a review of all the evidence of record, the Board finds that the undisputed evidence shows that the criteria for an effective date earlier than September 1, 2011, for the Veteran's son, G.M.S., based on school attendance are not met. 

In the present case, the Veteran's combined rating of service-connected disabilities was 30 percent, effective October 23, 1999 (the day after service separation), and 90 percent, effective February 6, 2013.  Therefore, the 30 percent threshold for applicability of the dependency provisions has been met.  See 38 C.F.R. § 3.4(b)(2).

Pursuant to an August 2000 rating decision, the Veteran began receiving additional dependency benefits for his wife and three dependent children under the age of 18 years old.

The Veteran's son, G.M.S., was born in February 1992, turned 18 years old in February 2010, started college in August 2010, and turned 23 years old in February 2015.  Prior to G.M.S.'s 18th birthday, the Veteran submitted a VA claim for additional compensation benefits for him based on school attendance with an expected graduation date from high school in May 2010.  

In May 2010, G.M.S. completed high school and was removed from the Veteran's compensation award.  A January 2011 letter notified the Veteran that his dependency for G.M.S. terminated June 1, 2010.  Such letter was sent to the Veteran's address of record and was not returned as undeliverable.  

In January 2012, the Veteran submitted a VA claim for additional compensation benefits for G.M.S. based on school attendance in college.  Such was the first application by the Veteran for additional compensation benefits based on G.M.S.'s status as school child after such was previously terminated on the basis of his graduation from high school.  There is no correspondence received by VA prior to January 2012 that can be construed as a claim for additional dependency benefits for G.M.S. as a school child attending college.  In May 2012, the RO granted dependency benefits based on school attendance for G.M.S., effective September 1, 2011, the first month after the official beginning date of the regular school term in August 2011.	

The pertinent legal authority governing effective dates is clear, and the Board is bound by such authority.  In this case, the claim was not filed within one year from the child's 18th birthday in February 2010.  38 C.F.R. § 3.57(a)(iii), 38 C.F.R. 
§ 3.667(a).  Rather, the evidence shows that the Veteran first filed a claim for additional dependency benefits based on G.M.S.'s full-time school attendance in January 2012 and an effective date of September 1, 2011, as the first month after the official beginning date of the regular school term in August 2011, was assigned.  The Veteran has not specifically stated that he notified the RO any earlier than January 2012 of his son's school attendance in college.  Also, while the Veteran contends that he did not receive notification that G.M.S. was being removed from his dependency award, as above, the aforementioned January 2011 letter notified the Veteran that the Veteran's dependency for G.M.S. terminated June 1, 2010.  As the claim was received by VA within one year of the commencement of the regular school term, the earliest possible effective date for the award of additional dependency benefits based on G.M.S.'s school attendance is the first of the month after the official beginning of the regular school term, here, September 1, 2011.  38 C.F.R. § 3.667(a)(2).

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of additional dependency benefits based on G.M.S.'s school attendance earlier than September 1, 2011 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to September 1, 2011 for the award of dependency benefits for the Veteran's son, G.M.S., is not warranted.   


ORDER

An effective date prior to September 1, 2011, for the award of additional compensation benefits based on school attendance for the Veteran's son G.M.S., is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


